IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WIDMER ENGINEERING, INC.,                : No. 136 WAL 2017
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
FIVE-R EXCAVATING, INC. AND THE          :
PENNSYLVANIA NATIONAL MUTUAL             :
CASUALTY INSURANCE COMPANY,              :
INC.,                                    :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.